I114th CONGRESS2d SessionH. R. 5970IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Poe of Texas (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to permit sentencing judges in child sex trafficking cases to order the Attorney General to publicize the name and photograph of the convicted defendants, and for other purposes. 
1.Short titleThis Act may be cited as the Shame Act of 2016. 2.Publication of information pertaining to persons convicted in connection with child sex traffickingSection 1591 of title 18, United States Code, is amended by adding at the end the following:  
 
(f)The court may order the Attorney General to publish publicly the name and photograph of any person convicted under this section..  